Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
1.	Claims 111-112, 117-126, 128-129 and 132-136 are all the claims for this application.
2.	Claims 111 and 124 are amended in the Response of 1/13/2022.
3.	Claims 117-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/17.
4.	Claims 111-112, 122-126, 128-129 and 132-136 are all the claims under examination.
5.	This Office Action contains new grounds for rejection. This Office Action is final.

Rejections Maintained 
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
6.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  	
	a) Applicants allege in amending the claims to: remove the term “each” in reference to sequence variation for the HC CDR1, HC CDR2, LC CDR2, and LC CDR3, individually; in removing the requirement that the inventive antibodies to bind FcR; and in requiring that the inventive antibodies comprise only natural amino acids, they have overcome the rejection.
	Response to Arguments
	i) The instant claimed variation to any of HC CDR1, HC CDR2, LC CDR2, and LC CDR3 (in combination) and consisting of between 1-3 “total” amino acid substitutions is not supported by the specification for an infinite genus of antibodies having null or no binding activity. Applicants have canceled the structure/function correlation for the claimed invention to recite a nebulous genus of antibodies. Applicants are requested to review the following application materials found to be pertinent to the original claimed invention in its specificity in binding to an FcR:
	a) Title of the Invention: “Fc Receptor Binding Proteins”;
	b) Abstract of Disclosure: 
    PNG
    media_image1.png
    157
    587
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    82
    524
    media_image2.png
    Greyscale

	The amended claims render the meaning and scope of the application nebulous in its disclosure of the invention. 
The inventive clones are interpreted as being drawn to a genus of antibodies that are not defined by a binding function or activity and are either non-functional or multifarious in their activity regarding their specificity, non-specificity and/or cross-reactivity. The claimed invention is unclear, ambiguous and indefinite as set forth below under the new grounds for rejection.
	
ii) Close inspection of the CDR regions for the clones in Table 16 reveals the following the variation amongst the clones in the HC CDR1 and CDR2:

    PNG
    media_image3.png
    891
    396
    media_image3.png
    Greyscale
. The only variation in the HC CDR1 region is a conversion of from VYAMG to EYAMG or vice versa. The only variation in the HC CDR2 region is a conversion from SIGSSGGQTKYADSVKG to SIGSSGGPTKYADSVKG or vice versa. Here the HC CDR3 is fixed as claimed. Accordingly, Applicants comments are dispositive to what is actually being claimed 

	iii) Close inspection of the CDR regions for the clones in Table 17 reveals the following the variation amongst the clones in the LC CDR2 and CDR3:

    PNG
    media_image4.png
    254
    365
    media_image4.png
    Greyscale
. There is NO variation shown for the LV CDR2. There is NO variation shown for the LV CDR3. Accordingly, Applicants comments are dispositive to what is actually being claimed much less what Applicants have shown themselves to be in possession of at the time of filing. There is no showing that the introduction of at least one, two or three amino acid substitutions would be permissive for any of the LC CDR regions as claimed as would result in a generic antibody much less absent any requirement of functional activity.

b) Applicants allege there are a finite number of substitutions possible (1, 2, or 3), a finite number of amino acids that could be substituted in the recited CDRs (39 amino acids), and a finite number of potential amino acids that could be substituted (19 
	Response to Arguments
	The substitutions are unlimited in the nature and kind, e.g., all substitutions being disulfide binding, e.g., methionine and/or cysteine, where the presence of these amino acids is potentially destabilizing because they can lead to misfolding or mis-conjugation problems.
USAN 15/997,222 (US 11149094) teaches 
“Stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the 10effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues.”
	
The ordinary artisan could reasonably conclude that Applicants own disclosure does not support the full extent of the randomization and diversification of the VH-CDR 1 and 2 and the VL-CDR 2 and 3 much less the pairing of those randomized and diversified sets into productive and operative embodiments in a field of art that recognizes the unpredictability of antibody CDRs much less where the randomization generates a genus of antibodies that are not correlated with structure/function. 

	

Accordingly, where empiricism is what predicates whether a single much less a multiple substitution would change binding, then Applicants have not shown by a preponderance of the evidence that they are in possession of a reasonable number of antibody clones corresponding to the explicit structural variability in the claims in order to place them in full possession of the claimed invention meeting the structure/function requirements under written description
See MPEP 2163 stating in part:

    PNG
    media_image5.png
    150
    631
    media_image5.png
    Greyscale

The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,273,351 (IDS 3/29/16) is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
	The rejection is maintained.

8.	The provisional rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claim 59 (and dependent Claims 45, 54 and 56) of copending Application No. 16/594,218 (reference application US20200109199) is maintained.
	Applicants request to hold the rejection in abeyance is granted.

	

9.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,479,834 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

10.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9862768 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

11.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9359438 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	The rejection of Claims 122-123 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained. 
Applicants allege claims 122 and 123 require that an antibody have one, two, or three amino acid substitutions in the recited CDRs taken together, and at most 5 and 4 amino acid substitutions based on 96% and 97% sequence identity, respectively, in the recited HC variable region sequences and 4 and 3 amino acid substitutions based on 96% and 97% sequence identity, respectively, in the recited LC variable region sequences. The claims therefore further limit claim 111 by requiring that the claimed antibodies not only have one, two, or three amino acid substitutions in the recited CDRs taken together, but also have up to 2 additional amino acid substitutions in the recited HC and LC variable domains sequences. 
	Response to Arguments
	To repeat and re-iterate, whilst Claims 122-123 are required to incorporate the subject matter of Claim 111, they are unlimited insofar as where the additional substitutions can occur in the HC and LC chains. The ordinary artisan could reasonably conclude that those substitutions can occur anywhere within either of the chains much less in anyone of the VHCDR1-3 and/or VL CDR1-3 which is thus a broadening of the scope from what is claimed in generic Claim 111.
	The rejection is maintained.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

13.	The rejection of Claims 112, 122-123 and 128 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 112, 122-123 and 128 for reciting "EYAMG" because in depending from Claim 111, the HC CDR1 is required to have “one, two or three amino acid substitutions in total relative to EYAMG” is withdrawn.
Applicants have amended generic Claim 111 to delete the term “each” as it pertains to the from 1-3 total amino acid substitutions for the HC CDR1, HC CDR2, LC CDR2, and LC CDR3.
	b) The rejection of Claims 112, 122-123 and 128 for reciting "SIGSSGGQTKYADSVKG" because in depending from Claim 111, the HC CDR2 is required to have “one, two or three amino acid substitutions in total relative to SIGSSGGQTKYADSVKG” is withdrawn.
Applicants have amended generic Claim 111 to delete the term “each” as it pertains to the from 1-3 total amino acid substitutions for the HC CDR1, HC CDR2, LC CDR2, and LC CDR3.
	c) The rejection of Claims 122-123 for reciting "GDSQRPS" because in depending from Claim 111, the LC CDR2 is required to have “one, two or three amino acid substitutions in total relative to GDSQRPS” is withdrawn.
Applicants have amended generic Claim 111 to delete the term “each” as it pertains to the from 1-3 total amino acid substitutions for the HC CDR1, HC CDR2, LC CDR2, and LC CDR3.
one, two or three amino acid substitutions in total relative to CSYAGSGIYV” is withdrawn.
Applicants have amended generic Claim 111 to delete the term “each” as it pertains to the from 1-3 total amino acid substitutions for the HC CDR1, HC CDR2, LC CDR2, and LC CDR3.

New Grounds for Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	Claims 111-112, 122-126, 128-129 and 132-136 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. The claims are drawn to a genus of antibody structures having no functional requirements and are absent a binding ability. The ordinary artisan could reasonably conclude from the claimed invention that the genus of antibodies have no binding function but are a mere collection of polypeptides. The claimed antibodies lack any utility.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 111-112, 122-126, 128-129 and 132-136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The inventive clones of Claims 111-112, 122-126, 128-129 and 132-136 are interpreted as being drawn to a genus of antibodies that are not defined by a binding function or activity and are either non-functional or multifarious in their activity regarding their specificity, non-specificity and/or cross-reactivity. The claimed invention is unclear, ambiguous and indefinite. The ordinary artisan cannot determine the meets and bounds for a collection of antibodies which are indefinite for any function they may or may not possess.

Conclusion
16.	No claims are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643